DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.  Applicant argues the Restriction made by the Office is improper because “the similarities between elements of various claims form different groups indicate that examining all groups of claims would be far from a serious burden”, and goes on to compare elements from the grouped claims (see Applicant’s correspondence filed 8/29/2022).  In particular, Applicant appears to equate processing a rasterized image as recited in Group I (claims 1-12 and 20) with the processing of vector images as recited in Group II (claims 12-19), as though the limitations of the claims directed to training, analyzing, or generating image data from both a rasterized image and a vector image would be within the same field of search, and with no serious burden on the Examiner.  Applicant’s own Specification, however, emphasizes the verey different nature of each type of image, the Specification stating:
As used herein, “raster/rasterized image” refers to an image composed of a finite set of digital values (e.g., pixels) that each include finite, discrete quantities of numeric representations that describe a visual appearance of the digital value (e.g., a color, an intensity, a gray value, etc. of a pixel). A raster image is alternatively referred to as a bitmap image, which includes a dot matrix structure that describes a grid of pixels, with each pixel in the grid being specified by a number of bits, and a size of the rasterized image being defined by a width and height of the pixel grid.

In contrast to a raster image, “vector image,” as used herein, refers to an image composed of paths and curves (e.g., points connected by polylines, Bezier curves, etc.) dictated by mathematical formulas. Because the visual appearance of a vector image is defined by mathematical formulas, vector images are scalable to adapt to different display resolutions and are not restricted to the finite set of digital values that represent the smallest individual element in a raster image.

Spec. ¶¶ 27-28 (emphasis added). 
In other words, the image processing accounts for two completely different types of image data, requiring fundamental differences in the processing of the image data to generate the type of history data claimed.  This aspect alone would require a different field of search.  The claims, however, are furthermore not of the same scope.  Applicant appears to argue there is no burden because of piecemeal operations from each claim set being able to be scrambled together to form the claims of each claim group.  As stated above, the limitations, even if pieced together as Applicant argues, would not be the same, as the image processing of the different image data does not overlap in scope.  Furthermore, the claims are not claimed as a single claim containing all elements, but rather a plurality of dependent claims with non-overlapping scope.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as processing an image to obtain descriptive data as to the creation history of the image, from subcombination II which is directed to training a segmentation network using vector images.  See MPEP § 806.05(d).   Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the search required for Invention I is not required for Invention II, including searching different classes/subclasses and employing different search queries.  Accordingly, the Restriction requirement is maintained. 
Election/Restrictions
Claims 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022.  Examiner suggests either canceling the withdrawn claims upon response to this Office Action to further prosecution of remaining claims, or incorporating indicated allowable subject matter into the non-elected claims to allow for rejoinder.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
In particular, claim 20 is interpreted under 35 U.S.C. 112(f), incorporating the corresponding structures from Applicant’s Specification (filed Feb. 8, 2021, herein after “Spec.”) as follows:
20.	In a digital medium automated digital tool identification environment, a system comprising:
means for receiving image data for a rasterized image; (Fig. 2 of Spec. discloses visual lens system 104 receiving image data 106; Furthermore, a computing device 102 includes the visual lens system 104 implemented at least partially in hardware of the computing device 102 to process image data 106, Spec ¶ 34 - ¶ 35; Fig. 12 further discloses computing device 1202 as including I/O interfaces for allowing user to enter information to a computing device, including scanner, camera, network card, or the equivalents thereof, Spec. ¶ 116)  
means for generating, automatically and without user intervention, an interactive image that indicates a region of the rasterized image having a visual appearance that is achievable using a digital tool, the generating means including: (a “digital tool” is defined as a computer-implemented mechanism for altering a visual appearance of image data. Spec. ¶ 29; the structure of the generating means is interpreted as including the following “means for identifying the digital tool”, “means for ascertaining a parameter configuration”,  and “means for creating an image tool description”, with their corresponding structures)
means for identifying the digital tool; (means refers to a tool detection module 202 processing the image data to a multi-channel image tensor with arbitrary width W and height H, outputting a plurality of tool masks, where tool masks represent a probability mask for an image region indicating whether a corresponding digital tool was used to achieve a visual appearance of the image region, Spec. ¶ 45 - ¶ 46; note that “module” is interpreted as programmed hardware for performing the disclosed algorithm)
means for ascertaining a parameter configuration for controlling the digital tool to achieve the visual appearance; (“parameter configuration” is a specific value or set of values, of a finite range of values or value sets, for a corresponding tool parameter. Spec. ¶ 31; Padding module generates a padded image region for input to tool parameter estimation network – Spec. ¶ 50 – parameter estimation module generates a concatenation of each padded image region and corresponding padded tool mask as input to tool parameter estimation network, and the tool estimation network automatically identifies parameters to the respective digital tool indicated by the padded tool mask for each padded image region, where the tool parameter estimation network is trained and informed as to a discrete set of possible parameters for the digital tool corresponding to the padded tool mask and informed as to a discrete set of possible parameter configurations for each of the discrete set of possible parameters, and further generating the parameters for each image region by outputting a probability of the padded tool mask representing each possible parameter configuration for each possible parameters for the respective digital tool – Spec. ¶ 55 – and further selecting for each image region, the top-ranked configuration as the parameters for the digital tool corresponding to the image region – Spec ¶56) and
means for creating an image tool description based on the digital tool and the parameter configuration; (an “image tool description” describes at least one digital tool used to generate a visual appearance of image data and at least one parameter for each digital tool detected in the image data that describes with specificity how the digital tool was used to achieve the visual appearance - see Spec. ¶ 36 and  ¶ 39; tool description module generates an image tool description for the image region from the parameters determined by the parameter estimation module, and presents the information as a graphic render, a textual description, an audible description, or combination thereof – Spec. ¶ 59) and
means for displaying the interactive image at a computing device (a display device, such as a monitory or projector – Spec. ¶ 116)

The interpretation of claim 20 incorporating the structures from the specification is interpreted as limiting the claim to the disclosed structures as provided above for purposes of examination.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed. The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 20, the claimed system incorporating the corresponding structure from Applicant’s Specification, filed Feb. 8, 2021, and in particular the prior art fails to teach means for generating, automatically and without user intervention, an interactive image that indicates a region of the rasterized image having a visual appearance that is achievable using a digital tool, where “digital tool” is defined as a computer-implemented mechanism for altering a visual appearance of image data. Spec. ¶ 29, and the generating means including the “means for identifying the digital tool”, “means for ascertaining a parameter configuration”,  and “means for creating an image tool description”, with their corresponding structures discussed below:
means for identifying the digital tool; (means refers to a tool detection module 202 processing the image data to a multi-channel image tensor with arbitrary width W and height H, outputting a plurality of tool masks, where tool masks represent a probability mask for an image region indicating whether a corresponding digital tool was used to achieve a visual appearance of the image region, Spec. ¶ 45 - ¶ 46; note that “module” is interpreted as programmed hardware for performing the disclosed algorithm)

means for ascertaining a parameter configuration for controlling the digital tool to achieve the visual appearance; (“parameter configuration” is a specific value or set of values, of a finite range of values or value sets, for a corresponding tool parameter. Spec. ¶ 31; Padding module generates a padded image region for input to tool parameter estimation network – Spec. ¶ 50 – parameter estimation module generates a concatenation of each padded image region and corresponding padded tool mask as input to tool parameter estimation network, and the tool estimation network automatically identifies parameters to the respective digital tool indicated by the padded tool mask for each padded image region, where the tool parameter estimation network is trained and informed as to a discrete set of possible parameters for the digital tool corresponding to the padded tool mask and informed as to a discrete set of possible parameter configurations for each of the discrete set of possible parameters, and further generating the parameters for each image region by outputting a probability of the padded tool mask representing each possible parameter configuration for each possible parameters for the respective digital tool – Spec. ¶ 55 – and further selecting for each image region, the top-ranked configuration as the parameters for the digital tool corresponding to the image region – Spec ¶56) and

means for creating an image tool description based on the digital tool and the parameter configuration; (an “image tool description” describes at least one digital tool used to generate a visual appearance of image data and at least one parameter for each digital tool detected in the image data that describes with specificity how the digital tool was used to achieve the visual appearance - see Spec. ¶ 36 and  ¶ 39; tool description module generates an image tool description for the image region from the parameters determined by the parameter estimation module, and presents the information as a graphic render, a textual description, an audible description, or combination thereof – Spec. ¶ 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Hu et al., “Inverse Image Editing: Recovering a Semantic Editing History from a Before-and-After Image Pair”, ACM Transactions on Graphics, Volume 32, Issue 6, November 2013 Article No.: 194, pp 1–11) in view of Bedi et al. (US 2017/0132768 A1) and in further view of Lewbel (US 10,796,086 B2).
Regarding claim 1, Hu discloses: 
In a digital medium automated digital tool identification environment, a method implemented by a computing device, (Note preamble is stated intended use and not limiting – see MPEP 2111.02) the method comprising:
Receiving, by a visual lens system, image data for a rasterized image; (P. 194:1 of Hu, last paragraph, right column discloses given a source image and an edited version – note both are “image data”; Page 3 of Hu, section 4.1, paragraphs 1-3 discusses images having patches, with color values of pixels in a patch – i.e. pixels indicate addressable elements in rasterizer image)
Generating, by the visual lens system, automatically and without user intervention, an interactive image that indicates a region of the rasterized image having a visual appearance that is achievable using a digital tool, (As per applicant’s specification, “digital tool” is a computer-implemented mechanism for altering a visual appearance of image data – Spec. 29; Abstract of Hu: recover a semantically-meaningful editing history from a source image and an edited copy, determining geometric and semantic appearance operations that have been applied – See Fig. 1 showing recovered region edits; Page 2, Section 4 Region Matching of Hu, 1st paragraph discloses first step of algorithm is to recover region pairs in image data) the generating including:
Identifying, by a tool detection module, the digital tool: (Pages 3-4 of Hu, Section 4.3, 1st and 2nd paragraphs discloses for each matched region pair, recovering per-region cross-channel cubic color transform CR and a per-pixel edit strength map – recovered transform is interpreted as “digital tool”)
	Ascertaining, by a parameter estimation module, a parameter configuration for controlling the digital tool to achieve the visual appearance; (As per applicant’s specification, “parameter configuration” is a specific value or set of values, of a finite range of values or value sets, for a corresponding tool parameter – Spec. 31 – where a “tool parameter” is a configurable setting for a digital tool that defines a resulting visual effect of the digital tool on image data to which the digital tool is applied, where each digital tool is controlled by one or more tool parameters – Spec. 30; Page 4, Section 5 “Semantic Appearance Operator Recovery” on right column, 2nd to 4th paragraph discusses 7 parameters for appearance editing, including brightness, exposure, etc, and obtaining estimations of per-region parameters;  Also Pages 3-4 of Hu, Section 4.3, 1st and 2nd paragraphs discloses for each matched region pair, recovering per-region cross-channel cubic color transform CR and a per-pixel edit strength map)
	Creating, by a tool description module, an image tool description based on the digital tool and the parameter configuration; and (As per applicant’s specification, “image tool description” describes at least one digital tool used to generate a visual appearance of image data and at least one parameter for each digital tool detected in the image data that describes with specificity how the digital tool was used to achieve the visual appearance – Spec. 36 and 39)
Hu does not explicitly disclose incorporating the image tool description into the image data, and outputting the interactive image at a display of a computing and outputting a display of the image tool description responsive to detecting input at the region
Bedi discloses:
Incorporating the image tool description into the image data (Par. 13 of Bedi:  for each tool used, a tool identifier and the relevant tool settings are saved and associated with the corresponding layer in a target image file; Par. 31: A unique identifier of the selected tool and the various corresponding tool settings are stored 220 as metadata of the target image file and associated with a corresponding layer of the target image); and
Outputting, by the visual lens system, the interactive image at a display of a computing device and outputting a display of the image tool description (Par. 32 of Bedi: In a subsequent user session the stored (i.e. persistent) tool identifiers and corresponding tool settings previously used to edit a target image are presented for display 224 in the subsequent user session)
Both Hu and Bedi are directed to systems for obtaining and displaying image editing data to users subsequent to image editing.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for analyzing and providing editing information of images as provided by Hu, with the technique of incorporating editing information within a target image for later retrieval as provided by Bedi, using known electronic interfacing and programming techniques.  The modification results in an improved image processing system that allows for determined image data to be associated with the particular image for easier retrieval of data organized together, both allowing for persistent data for later use and utilizing a more efficient management of data by providing better organization of data in memory.
	Hu modified by Bedi does not explicitly disclose outputting description responsive to detecting input at the region. 
	Lewbel discloses: 
Outputting the interactive image at a display of a computing device and outputting a display of the description data responsive to detecting input at the region (Lewbel 2:1-24 discloses enabling users to view a particular modification state of selected objects of a document without impacting the display of unselected objects, where the user may select a subset of the objects by the use of an input gesture, which can be an inking gesture, a voice command, or any other suitable input for selecting objects, and the user can then view a specific modification state of the selected objects that existed at a particular point in time; Lewbel Fig. 2A and 9:47-52 discloses user interface with user input that defines a content section 116 which is used for selecting content section; Lewbel 10:15-49 discloses based on the user input, determine objects graphical objects that correspond to content section 116, and display modification history of subset of graphical objects 112 that reside within the content section 116 – Figs. 2A and 2B)
Hu, Bedi and Lewbel are directed to systems for obtaining and displaying image editing data to users subsequent to image editing.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for analyzing and providing editing information of images as provided by Hu, using the technique of incorporating editing information within a target image for later retrieval as provided by Bedi, by further incorporating the interactive display of editing history based on user selection of regions of an image as provided by Lewbel, using known electronic interfacing and programming techniques.  The modification results in an improved image processing system that allows greater control over the displayed image information to better tailor to the needs of a user and streamlining display of information to avoid display of unnecessary and potentially confusing data (see e.g. Lewbel 1:50-65 discussing need to tailor presentation of information.)
Regarding claim 5, Hu further discloses: 
Wherein outputting the interactive image comprises displaying an indication that visually distinguishes the region of the rasterized image from at least one other region of the rasterized image (Figures 1 and 7 of Hu disclos outlined region displayed around edited objects, discussed further on page 7, right column, 1st full paragraph, “Fig. 7 shows a number of input before-and-after image pairs and the recovered editing histories using our approach”; Also Figure 8 of Hu shows highlighted elements within user interface)
Regarding claim 6, Hu further discloses: 
Wherein the digital tool includes a plurality of different parameters that are each configurable to control the digital tool and ascertaining the parameter configuration for controlling the digital tool comprises ascertaining a parameter configuration for each of the plurality of different parameters (Figure 5 on page 5 of Hu discloses finding estimated parameters, including brightness and exposure, gamma (tone) curve, hue and brightness, etc; Page 5, left column, “Parameter refinement” also discusses per-region parameters, including hue, saturation, brightness, exposure, tone curve)
Regarding claim 7, Hu modified by Bedi and Lewbel further discloses: 
Wherein the image tool description includes a control that is selectable to display of information describing the digital tool, the method further comprising causing display of the information describing the digital tool responsive to detecting input at the control (Lewbel 4:44-48 discloses Fig. 2B illustrates exemplary UI control that facilitates user input indicating a time within a modification history of the digital document at which to render a subset of graphical objects that reside within the content section selected – Fig. 2B;  Lewbel 10:15-49 discloses based on the user input, determine objects graphical objects that correspond to content section 116, and display modification history of subset of graphical objects 112 that reside within the content section 116 – Figs. 2A and 2B)
Hu, Bedi and Lewbel are directed to systems for obtaining and displaying image editing data to users subsequent to image editing.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for analyzing and providing editing information of images as provided by Hu, using the technique of incorporating editing information within a target image for later retrieval as provided by Bedi, by further incorporating the interactive display of editing history based on user selection of regions of an image and with additional user controls as provided by Lewbel, using known electronic interfacing and programming techniques.  The modification results in an improved image processing system that allows greater control over the displayed image information to better tailor to the needs of a user and streamlining display of information to avoid display of unnecessary and potentially confusing data, with an easy to user GUI controller (see e.g. Lewbel 1:50-65 discussing need to tailor presentation of information.)
Regarding claim 8, Hu modified by Bedi and Lewbel further discloses
Wherein the image tool description includes a control that is selectable to copy the parameter configuration for controlling the digital tool, the method further comprising storing the parameter configuration in memory of the computing device responsive to detecting input at the control (Lewbel 12:14-29 discloses operations that are performed to duplicate graphical objects 112 that are contained within a content section 116 and to further duplicate modification history data that corresponds to these graphical objects 112, including the curser UI element 202 is used to select a “Copy w/ Modification History” option to create a duplicative instance of sketch 110 – Fig. 4A)
Hu, Bedi and Lewbel are directed to systems for obtaining and displaying image editing data to users subsequent to image editing.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for analyzing and providing editing information of images as provided by Hu, using the technique of incorporating editing information within a target image for later retrieval as provided by Bedi, by further incorporating the interactive display of editing history based on user selection of regions of an image and with additional user controls to duplicate editing history as provided by Lewbel, using known electronic interfacing and programming techniques.  The modification results in an improved image processing system that allows greater control over the displayed image information to better tailor to the needs of a user and streamlining display of information to avoid display of unnecessary and potentially confusing data (see e.g. Lewbel 1:50-65 discussing need to tailor presentation of information) and further allowing additional saving and manipulation of data to better tailor the interactive image processing to a user’s preferences and need for persistent data of image history data. 
Regarding claim 9, Hu modified by Bedi further discloses: 
Wherein the image tool description comprises at least one of a textural description identifying a name of the digital tool and describing the parameter configuration or a visual depiction of the visual appearance achievable using the parameter configuration for the digital tool (Fig. 4A and Par. 44 of Bedi: tool summary 410 is example user interface displaing tool identifyer, with corresponding tool settings)
Both Hu and Bedi are directed to systems for obtaining and displaying image editing data to users subsequent to image editing.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for analyzing and providing editing information of images as provided by Hu, with the technique of displaying textual information related to the tools used for editing as provided by Bedi, using known electronic interfacing and programming techniques.  The modification results in an improved image processing system that allows for easier to read information related to the tools and techniques used for editing an image, displayed an efficient manner to a user.
Regarding claim 10, Hu further discloses: 
Wherein the interactive image comprises a plurality of different image regions having visual appearances that are each achievable using a digital tool, wherein generating the interactive image comprises generating an image tool description for each of the plurality of different image regions (Abstract of Hu: recover a semantically-meaningful editing history from a source image and an edited copy, determining geometric and semantic appearance operations that have been applied – See Fig. 1 showing recovered region edits at multiple regions; Also see Figs. 7 and 8 on page 7 of Hu, and right column of page 7, full paragraph discussing recovering editing steps for regions – Figure 7 showing “move and scale”, “adjust hue” etc.; Note the “generating” does not mean “displaying”, and as such, finding edits to a plurality of areas of the image as provided by Hu teaches the “generating”)
Bedi further discloses: generating the interactive image comprises generating an image tool (Par. 32 of Bedi: In a subsequent user session the stored (i.e. persistent) tool identifiers and corresponding tool settings previously used to edit a target image are presented for display 224 in the subsequent user session)
Both Hu and Bedi are directed to systems for obtaining and displaying image editing data to users subsequent to image editing.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for analyzing and providing editing information of images as provided by Hu, with the technique of incorporating editing information within a target image for later retrieval as provided by Bedi, using known electronic interfacing and programming techniques.  The modification results in an improved image processing system that allows for determined image data to be associated with the particular image for easier retrieval of data organized together, both allowing for persistent data for later use and utilizing a more efficient management of data by providing better organization of data in memory.
Lewbel also discloses: 
generating the interactive image comprises generating an image tool description for each of the plurality of different image regions (Lewbel 4:33-39 and Fig. 1 discloses editing of a plurality of sections; Lewbel 10:15-49 discloses based on the user input, determine objects graphical objects that correspond to content section 116, and display modification history of subset of graphical objects 112 that reside within the content section 116 – Figs. 2A and 2B)
Hu, Bedi and Lewbel are directed to systems for obtaining and displaying image editing data to users subsequent to image editing.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for analyzing and providing editing information of images as provided by Hu, using the technique of incorporating editing information within a target image for later retrieval as provided by Bedi, by further incorporating the interactive display of editing history based on user selection of regions of an image as provided by Lewbel, using known electronic interfacing and programming techniques.  The modification results in an improved image processing system that allows greater control over the displayed image information to better tailor to the needs of a user and streamlining display of information to avoid display of unnecessary and potentially confusing data (see e.g. Lewbel 1:50-65 discussing need to tailor presentation of information.)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Hu et al., “Inverse Image Editing: Recovering a Semantic Editing History from a Before-and-After Image Pair”, ACM Transactions on Graphics, Volume 32, Issue 6, November 2013 Article No.: 194, pp 1–11) in view of Bedi et al. (US 2017/0132768 A1) and Lewbel (US 10,796,086 B2) and in further view of Winnemoeller et al. (US 8,514,238 B2).  

Regarding claim 11, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 11, Hu further discloses: 
Further comprising outputting, at the display of the computing device, (Figure 8 on Page 7 of Hu discloses generating a tutorial from the recovered edit history; Page 7, right column, last paragraph to Page 8 of Hu further discloses the Automatic Tutorial Generation providing a tutorial for users to “re-apply to modified history to the source image A” – see “Re-editing” on page 8, left column – or “recovered editing history from one pair of images can be transferred to a new image to achieve edit transfer” – see “Edit transfer” on page 8, 1st paragraph – shown in Figure 10)
Note that Hu discusses extending the disclosed method to handle vector images in future work (page 10, 1st paragraph), but does not explicitly teach a method that applies edits to a vector image.
Winnemoeller discloses:  
Outputting vector image data and modifying the vector image data (Winnemoeller 25:38-56 and Fig. 20 discloses tools area 2004 of the GUI may contain the user interface elements that are selectable to apply various editing operations to an image or to a vector drawing representing an image)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for analyzing and providing editing information of images as provided by Hu, using the technique of incorporating editing information within a target image for later retrieval as provided by Bedi, and incorporating the interactive display of editing history based on user selection of regions of an image as provided by Lewbel, by further allowing user editing of vector images as provided by Winnemoeller, using known electronic interfacing and programming techniques.  As the image system disclosed by Hu, Bedi, and Lewbel provide a history of image edits and techniques for how an image was created, allowing a user to apply editing to a vector image using image editing software allows greater flexibility for the image editing software to handle additional image formats and better serving the needs of a user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616